Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowability Notice
This action is responsive to communication filed on 2/11/2021.
Claims 1-2, 6-7, 9, 13 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
A Terminal Disclaimer filed on 2/11/2021 has been accepted.
Allowable Subject Matter
Claims 1-2, 6-7, 9, 13 respectively are allowed and renumbered as claims 1-2, 3-4, 5, 6 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “ identifying a plurality of attributes corresponding to nodes on the connected computer network; having a computer perform a comparison of a first attribute corresponding to a first node on the connected computer network to a first attribute corresponding to a second node on the connected computer network to determine a relative distance between the first attribute of the first node on the connected computer network and the first attribute of the second node on the connected computer network, wherein the comparison comprises (i) creating a column matrix of pairwise distances between the first attribute of the first node and the first attribute of the second node of the connected computer network; (ii) comparing the relative magnitudes of the eigenvalues of the columns of the matrix and determining the estimated positions of the first node and the second node based on which columns of the matrix contribute most to the estimation of the positions of the first node 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453